Exhibit 10.25


A Purchase and Sales Agreement was executed by and between Golden Flake Snack
Foods, Inc. as Seller, and Verizon Wireless Personal Communications LP as
Purchaser, with a transfer date of June 17, 2011, for the sale of approximately
1 acre of land located adjacent to the Company’s central warehouse in Pensacola,
Florida.
 
 
 
 

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (“Agreement”) made this ___ day of ___________, 20__  by
and between GOLDEN FLAKE SNACK FOODS, INC., a Delaware corporation (“Seller”),
and VERIZON WIRELESS PERSONAL COMMUNICATIONS LP D/B/A VERIZON WIRELESS with its
principal office located at One Verizon Way, Mail Stop 4AW100, Basking Ridge,
New Jersey 07920  (“Purchaser”).  The Seller and Purchaser are at times
collectively referred to hereinafter as the “Parties” or individually as the
“Party”.


Recitals:


A.           Seller is the owner of that certain property located along East
Olive Road, City of Pensacola, County of Escambia, State of Florida; and


B.           Seller desires to sell the Property, as defined herein, to
Purchaser, and Purchaser desires to purchase the Property from Seller.


NOW, THEREFORE, in consideration of the premises contained herein and intending
to be legally bound hereby, Seller and Purchaser hereby agree as follows:




ARTICLE 1
DEFINITIONS


1.01           Definitions.  As used in this Agreement, each of the following
terms shall have the respective meanings set forth in this Article:


A.           “Closing” shall mean the consummation of the purchase and sale of
the Property as contemplated under this Agreement, which Closing shall be held
at a time selected by the Purchaser at a mutually agreeable location, on or
before the Closing Date.


B.           “Closing Date” shall mean the date specified in Section 5.01 on
which the Closing shall be held.


C.           “Effective Date” shall mean the last date of acceptance of this
Agreement by all Parties hereto as provided on the signature page of this
Agreement.


D.           “Property” shall mean a portion of that certain parcel of immovable
property located along East Olive Road, City of Pensacola, County of Escambia,
State of Florida, described on Exhibit A attached hereto.


E.           “Purchase Price” shall mean the sum of One Hundred Thousand and
00/100 Dollars ($100,000.00).  The Purchase Price shall be paid to Seller at
Closing in cash or in immediately available funds to Seller.


ARTICLE 2
AGREEMENT TO PURCHASE AND SELL


2.01       Agreement to Purchase and Sell.  Purchaser is hereby obligated to
purchase, and Seller is hereby obligated to sell and convey, the Property, for
the Purchase Price on the terms and conditions set forth in this Agreement.


2.02       Subdivision Approval:  In the event subdivision approval is required
in order to convey the Property which is the subject of this Contract, the
Purchaser agrees to diligently pursue at its own cost and expense the obtaining
of such subdivision approval from the appropriate governmental authority.  If
such subdivision approval must be or reasonably can be obtained in connection
with the zoning relief referred to in Section 10 below, the Seller and Purchaser
agree to cooperate in pursuing both subdivision and zoning approvals together
with the costs for the same being borne by Purchaser.  In the event such
subdivision approval has not been obtained prior to the Closing date, the
Purchaser shall have the right to terminate this Agreement by so notifying the
Seller in which event the contractual relationship between the Parties shall be
at an end and any payments made by the Purchaser to the Seller shall be
refunded.


 
2

--------------------------------------------------------------------------------

 
 
2.03       Right of Assignment:  Seller may assign its rights, duties and
obligations under this Agreement to Seller's principal or subsidiaries,
affiliates or subsidiaries of its principal. Said assignment shall be effective
upon Seller’s sending written notice to Purchaser.  Any other assignment shall
require the written consent of Purchaser, such consent not to be unreasonably
withheld, conditioned, or delayed.  Purchaser shall have the right to assign its
interest in this Agreement to an affiliate of Purchaser upon written
notification to the Seller.


2.04       Zoning & Environmental Contingency:  This Agreement is expressly made
contingent upon the Purchaser obtaining zoning relief which will permit the
Purchaser's use of the Property as a storage facility.  Seller shall reasonably
cooperate with Purchaser to assist in obtaining land use or zoning relief for
the Property that Purchaser may seek.  Seller agrees to execute documents
reasonably necessary to petition the appropriate public body for zoning relief
required for Purchaser's intended purposes.  All such activities are to be at
the expense of Purchaser.  This Agreement is further made contingent upon the
Purchaser receiving a satisfactory environmental study which discloses that the
Property is completely free from all types of environmental contamination, and
further, in compliance with all local, State and Federal environmental laws.  In
the event the Purchaser does not obtain prior to the Closing Date all necessary
zoning and governmental approvals to permit the Purchaser's use of the Property
as Purchaser intends, including but not limited to a storm water permit, and a
satisfactory environmental study as set forth above, the Purchaser shall have
the right to terminate this Agreement by so notifying the Seller in which event
the contractual relationship between the Parties shall be at an end and any
payments made by the Purchaser to the Seller shall be refunded.


 Seller will be responsible for all obligations of compliance with any and all
environmental laws, including any regulations, guidelines, standards, or
policies of any governmental authorities regulating or imposing standards of
liability or standards of conduct with regard to any environmental conditions or
concerns as may now or at any time hereafter be in effect, that are or were in
any way related to activity now or formerly conducted in, on, or in any way
related to the Property, unless such conditions or concerns are caused by the
activities of the Purchaser.
 
Seller shall hold Purchaser harmless and indemnify Purchaser from and assume all
duties, responsibility and liability at its sole cost and expense, for all
duties, responsibilities, and liability (for payment of penalties, sanctions,
forfeitures, losses, costs, or damages) and for responding to any action,
notice, claim, order, summons, citation, directive, litigation, investigation or
proceeding which is in any way related to:  a) failure to comply with any
environmental law, including without limitation any regulations, guidelines,
standards, or policies of any governmental authorities regulating or imposing
standards of liability or standards of conduct with regard to any environmental
concerns or conditions as may now or at any time hereafter be in effect that are
or were in any way related to activity now or formerly conducted in, on, or in
any way related to the Property, unless such conditions or concerns are caused
by the activities of the Purchaser; and b) any environmental conditions arising
out of or in any way related to the condition of the Property or activities
conducted thereon, unless such environmental conditions are caused by Purchaser.


2.05       Condemnation, Damage or Destruction:  If all or any part of the
Property is condemned, damaged or destroyed prior to the Closing Date, Purchaser
shall have the option of terminating this Agreement.  In the event of such
termination, Seller shall repay all sums theretofore paid by Purchaser;
providing, however, that if Seller shall have in force and collectible
sufficient fire and extended coverage insurance to cover any such damage or
destruction of the Property, and the proceeds of such insurance shall be paid to
Purchaser, then Purchaser may elect to continue this Agreement in full force and
effect.


2.06       Ingress and Egress Easement: The Parties agree and acknowledge Seller
is reserving an ingress and egress easement (the “Easement”) across the
Property.  The Easement is further described in the Warranty Deed.   As
stipulated in the Warranty Deed, Purchaser shall pay for all costs incurred in
connection with the creation of this Easement; however, subsequent to
Purchaser’s initial improvements as provided for herein, the responsibility for
all necessary maintenance and improvements in the Easement shall be allocated as
set forth in the Warranty Deed.


The Parties agree and acknowledge that Seller may be required to make certain
improvements to and/or remove obstructions or trees from the property Seller is
retaining in order to make use of the Easement.  Seller shall be solely
responsible for all costs incurred for any such improvements and/or
removals.  The foregoing notwithstanding, the Parties agree and acknowledge
Purchaser included a request for removal of three (3) trees on Seller’s property
in applicable permit applications for the Easement.


 
3

--------------------------------------------------------------------------------

 


ARTICLE 3
INSPECTION; GENERAL WARRANTY SALE, EXCEPT AS TO TITLE


3.01       Inspection.  Purchaser shall have until the Closing Date (the
“Inspection Period”) to conduct, at its expense, any and all inspections of the
Property that Purchaser may desire, including without limitation, title
examination, surveys, environmental audits, and other tests or studies that
Purchaser deems necessary or advisable.  Seller shall provide Purchaser and its
agents with reasonable access to the Property to conduct any and all inspections
and items of due diligence review contemplated herein.  If, in Purchaser’s sole
discretion, Purchaser determines that the Property is not acceptable due to an
adverse condition, Purchaser may cancel this Agreement by notifying Seller or
Seller’s agent in writing on or before the end of the Inspection Period
(“Termination Notice”).  Upon receipt of the Termination Notice, Seller has the
option to either: (a) accept the termination, in which event neither Party will
have any further rights or obligations under this Agreement (except for the ones
that expressly survive termination of this Agreement); or (b) to elect to make
the repairs or correct the adverse condition identified by Purchaser by
providing a written notice of this election to Purchaser no later than two
(2)  days after receipt of the Termination Notice, in which event this Agreement
does not terminate and Seller is obligated to make the repairs or correct the
adverse condition before the Closing and, if necessary, the Closing will be
extended for a period not to exceed ten (10)  days to allow Seller additional
time to make the repairs or complete the remediation. If Seller fails to elect
to make the repairs or correct the adverse condition within the ten (10) day
period, Seller is deemed to have elected to accept the offer of termination.


3.02       Sale With Warranties.  This sale shall be made with all warranties
available under Florida law and Seller shall convey merchantable title.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.01       Seller’s Authority.  Seller is duly authorized to enter into this
Agreement and to sell the Property pursuant to the terms and conditions hereof,
and the persons executing this Agreement on behalf of Seller are duly authorized
to do so.  All documents to be executed by Seller at Closing, at the time of
Closing, will be duly executed and delivered by Seller, will be legal, valid,
and binding obligations of Seller, and will not violate any provision of any
agreement or judicial order to which the Seller is a party or to which the
Seller is subject.


4.02       Purchaser’s Authority.  Purchaser is duly authorized to enter into
this Agreement and to buy the Property pursuant to the terms and conditions
hereof, and the persons executing this Agreement on behalf of Purchaser are duly
authorized to do so.  All documents to be executed by Purchaser at Closing, at
the time of Closing, will be duly executed and delivered by Purchaser, will be
legal, valid, and binding obligations of Purchaser, and will not violate any
provision of any agreement or judicial order to which the Purchaser is a party
or to which the Purchaser is subject.
 
ARTICLE 5
THE CLOSING


5.01       Closing Date.  The closing of title to the Property shall take place
one hundred eighty (180) days after the Effective Date, or such earlier date
mutually agreed upon by Purchaser and Seller (the “Closing Date”).


5.02       Seller's Obligations at the Closing.  At the Closing, Seller shall
deliver, or cause to be delivered, to Purchaser the following documents:


A.          An executed Warranty Deed in the form attached hereto as Exhibit B;


B.           An executed Boundary Line Adjustment Agreement in the form attached
hereto as Exhibit C;


C.           An executed Non Foreign Person Affidavit, as required under the
Internal Revenue Code;


D.           Certified funds necessary to pay Seller’s share of all closing
costs to the extent required by the terms of this Agreement;


E.           Legally sufficient evidence that the person executing the Warranty
Deed, and all of the other documents executed at the Closing has the full right,
power, and authority to execute such documents on behalf of the Seller;


F.           Copies of all surveys, environmental reports, and title insurance
policies Seller may have and a title affidavit.
 
 
4

--------------------------------------------------------------------------------

 
 
G.           Any and all documents as may be reasonably necessary to consummate
the transaction contemplated hereby and to carry out Seller’s obligations
hereunder.


5.03       Purchaser’s Obligations at the Closing.  At the Closing, Purchaser
shall:


A.          Execute and deliver any and all documents as may be reasonably
necessary to consummate the transaction contemplated hereby and to carry out
Purchaser’s obligations hereunder;


B.           Deliver certified funds necessary to pay the Purchase Price plus
Purchaser’s share of closing costs to the extent required by the terms of this
Agreement;


C.           Deliver legally sufficient evidence that the person executing any
documents executed at the Closing has the full right, power, and authority to
execute such documents on behalf of the Purchaser.


5.04       Allocation of Costs.  Seller and Purchaser shall be responsible for
costs and expenses in connection with the Closing as follows:


A.          Seller shall pay the cost of the cancellation of any mortgages,
liens, and encumbrances of record, any documentary transfer tax and Seller's
attorneys’ fees.


B.           Purchaser shall pay the cost of passing the Warranty Deed, the cost
of title insurance, and a survey, if Purchaser elects to obtain same, recording
costs, and Purchaser’s attorneys’ fees.


C.           Purchaser shall pay all accrued water, sewer, street cleaning, gas,
electric and other utility charges as of the Closing Date.


D.           The following shall be pro-rated and adjusted between Seller and
Purchaser as of 12:01 A.M. on the Closing Date which shall be paid in addition
to, or deducted from, the Purchase Price as the case may be:


(1)          City, state, and other ad valorem taxes assessed against the
Property for the year in which the Warranty Deed is passed;


(2)          All other items customarily pro-rated or required by any other
provision of this Agreement to be pro-rated or adjusted; and,


(3)          Unless otherwise provided herein, the amount of pro-ration and
adjustment for each item shall be determined at the Closing or estimated to the
extent practicable, and monetary adjustments shall be made between Seller and
Purchaser.  As the amounts of the respective items shall be finally ascertained,
further adjustment shall be made between the Parties in cash.


E.           Brokerage Fees.  Seller and Purchaser acknowledge and represent
that no real estate broker has been employed with respect to this
transaction.  If any claim for brokerage commission or fees is ever made against
either Seller or Purchaser in connection with this transaction, such claim shall
be handled and paid by the Party with whom the broker has contracted.  Seller
and Purchaser agree to indemnify and hold harmless each other from and against
any and all such additional claims or demands with respect to any brokerage fees
or commissions or other compensation asserted by any third party in connection
with this Agreement or the transactions contemplated hereby.


5.05           Possession.  Possession of the Property shall be transferred from
Seller to Purchaser on the Closing Date.


5.06           Risk of Loss.  Upon Closing, all risk of loss of, or damage to,
the Property from any source shall, at that time, pass to and become the sole
responsibility of Purchaser, unless such loss or damage is caused by or related
to a material defect known to Seller, which was not disclosed by Seller to
Purchaser or was not readily observable by Purchaser during its inspection.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6
REMEDIES


6.01       Purchaser’s Default; Seller’s Remedies. If Purchaser fails to perform
its obligations hereunder within the time provided herein for any reason other
than Seller’s default, Purchaser shall be deemed to be in default
hereunder.  Seller shall have the right to all remedies to which it may be
entitled under law and shall have the right to enforce this Agreement by
specific performance against the Purchaser.


6.02       Seller’s Default; Purchaser’s Remedies.  If Seller fails to perform
its obligations hereunder within the time provided herein for any reason other
than Purchaser’s default, Seller shall be deemed to be in default
hereunder.  Purchaser shall have the right to all remedies to which it may be
entitled under law and shall have the right to enforce this Agreement by
specific performance against the Seller.


ARTICLE 7
GENERAL


7.01       Parties Bound.  Except as provided herein with regard to the
representations and warranties of the Parties, the terms and provisions of this
Agreement shall inure to, extend to and be for the benefit of the successors,
assigns and legal representatives of the respective Parties hereto.


7.02       Entire Agreement; Modification.  This Agreement embodies and
constitutes the entire understanding between the Parties with respect to the
transaction contemplated herein, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, shall be merged
into this Agreement.  Neither this Agreement nor any provisions hereof may be
waived, modified, amended, discharged or terminated except by an instrument in
writing signed by the Party against which the enforcement of such waiver,
modification, amendment, discharge or termination is sought and then only to the
extent set forth in such instrument; except as specifically provided otherwise
herein.


7.03       Headings.  The headings contained in this Agreement are for reference
and convenience purposes only and shall not in any way affect the meaning or
interpretation hereof.


7.04       Interpretation.  Whenever the context hereof shall so require,
singular shall include the plural, the male gender shall include the female
gender and the neuter and vice versa.  The terms “include,” “includes,”
“including” and similar terms shall be construed to mean “without
limitation.”  All references to Section, Subsections, Exhibits and Articles
shall be deemed references to Section, Subsections and Articles of this
Agreement and to Exhibits which are attached hereto and made a part hereof for
all purposes.


7.05       Notice.  Any notice, demand, approval or disapproval, consent or
submission for approval or consent permitted or required hereunder (hereinafter,
collectively, any “Notice”) shall be in writing, and any such Notice shall be
sent to the Seller or Purchaser by registered or certified mail, return receipt
requested, facsimile (provided confirmation of transmission is received), hand
delivery, or by overnight delivery, postage prepaid, at the following addresses:
 
To Purchaser:
Verizon Wireless Personal Communications LP
 
d/b/a Verizon Wireless
 
180 Washington Valley Road
 
Bedminster, New Jersey 07921
 
Attention: Network Real Estate
   
To Seller::
Golden Flake Snack Foods, Inc.
 
One Golden Flake Drive
 
Birmingham, Alabama  35205
 
Attention:  Randy Bates

 
or the same may be delivered by messenger at the same address.  In the event
such Notice is given or delivered by messenger delivery, the date of actual
delivery shall fix the time thereof. In the event Notice is given or delivered
by other means, it shall be deemed to have been provided on the earlier of (i)
immediately after having been sent by electronic facsimile, provided
confirmation of transmission is received, (ii) forty eight (48) hours after
having been sent as certified or registered mail in the United States mails,
postage prepaid, return receipt requested, to the address of such Party which is
set forth hereinabove or to such other address in the United States of America
as such Party may designate from time to time by notice to the other, or (iii)
twenty-four (24) hours after having been sent, delivery charges prepaid, via
Federal Express or similar overnight delivery service to the address of such
Party which is set forth herein above, or to such other address in the United
States of America as such Party may designate from time to time by notice to the
other.


 
6

--------------------------------------------------------------------------------

 
 
7.06       Applicable Law.  This Agreement shall be governed by and construed
under and in accordance with the laws of the State of Florida.


7.07       Attorneys’ Fees.  In the event that either Party shall employ an
attorney or attorneys to enforce any of the provisions hereof or to protect its
interests in any manner arising under this Agreement, or to recover damages for
the breach of this Agreement, the non prevailing or defaulting Party in any
action pursued in courts of competent jurisdiction (the finality of which is not
legally contested) agrees to pay to the prevailing Party all reasonable costs,
damages and expenses, including attorneys' fees, expended or incurred in
connection therewith.


7.08       Severability.  If any provision of this Agreement shall, for any
reason, be held violative of any applicable law, and so much of this Agreement
is held to be unenforceable, then at the sole option of the Party intended to be
benefited by the affected provision, the invalidity of such specific provision
herein shall not be held to invalidate any other provision herein which shall
remain in full force and effect.


7.09       Survival of Terms.  The covenants, agreements, representations and
warranties of Purchaser and Seller in this Agreement shall survive Closing and
shall remain in full force and effect thereafter for a period of one (1) year,
except for those covenants, agreements, representations and warranties as set
forth in the Warranty Deed which shall extend for such period as provided
therein or as provided by common law.


7.10       Benefit and Assignment.  This Agreement shall inure to the benefit of
and bind the Parties hereto and their respective successors and assigns.


7.11       Extensions of Deadlines.  If any time periods, deadlines or dates
contained or identified in this Agreement expire, fall on or come due on a
Saturday, Sunday or legal holiday, then such time period, deadline or date shall
be deemed to be extended to the nearest day thereafter that is not a Saturday,
Sunday or legal holiday.


7.12       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.


7.13       Relationship.  This Agreement shall not be construed as creating a
joint venture, partnership, or any other cooperative or joint arrangement
between Purchaser and Seller, and it shall be construed strictly in accordance
with its terms.


[SIGNATURES TO FOLLOW]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have set their hands and affixed their
respective seals the day and year first above written.
 
WITNESSES:
 
PURCHASER:
             
VERIZON WIRELESS PERSONAL
     
COMMUNICATIONS LP D/B/A VERIZON
     
WIRELESS
                   
By:
   
By:
 
 
Print Name:
   
Name:
Hans F. Leutenegger
     
Its:
Area Vice President Network
By:
   
Date:
 
 
Print Name:
                           
SELLER:
                      GOLDEN FLAKE SNACK FOODS, INC.            
By:
   
By:
 
 
Print Name:
   
Name:
 
       
Its:
Agent
 
By:
   
Date:
   
Print Name:
         

 
 
 


8